PER CURIAM.
Dean Scott Finglass appeals the district court’s order and judgment of interpleader granting Karen Ann Leimbach’s motion for summary judgment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Federal Kemper Life Assurance Co. v. Finglass, 2004 WL 422618, No. CA-03-81AMD (D.Md. Jan. 20, 2004). We grant Finglass’s motion to proceed in forma pauperis on appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED